Me. Justice Seaes delivered the opinion of the court. The only questions presented are such as arise from the conflict of interests of the domestic attaching creditors and the non-resident assignees. The question as to the $287.73, which was in the bank of the garnishee when the writ of attachment was served, must be determined in favor of the attaching creditors. Heyer v. Alexander, 108 Ill. 385; Woodward v. Brooks, 128 Ill. 222; Juliard v. May, 130 Ill. 87; C. F. L. Co. v. Collier, 148 Ill. 259; Townsend v. Cox, 151 Ill. 62. A further question arises, however, as to the $750 and the checks received by the garnishee on June 16th, and alleged by the interplea to have been within the State of Tennessee, although in transit to the garnishee wh'en the assignment was made. It is very strenuously contended by counsel for appellants that the assignment was operative as to such fund, because the fund was still within the State of Tennessee when the assignment was made, even though the courts of Illinois should decline to give effect to the assignment as to the $278.73, which was within this State when the assignment was made. We can not assent to this contention, for we perceive no good ground for distinguishing as to the different funds. They are all now within the jurisdiction of the court here. The appellants did not reduce these funds, or any part thereof, to possession in the State of Tennessee. We can see no ground for assuming, by any fiction, that possession was acquired. If it might be so assumed, then it might as well be assumed that because the domicile of the creditor fixes the situs of a debt, therefore the debt due from the garnishee to A. Bryan & Co. was by fiction of law located in Tennessee, and was through the assignment reduced to the possession of the assignees. But the rule above referred to, which does not* permit a foreign assignment to operate to the prejudice of a domestic creditor, is applied as well to funds, i. e., debts garnisheed, as to any other species of property. C. F. L. Co. v. Collier, supra. The allegations of the inter plea, taken as true, show no rights as against appellees, the attaching creditors. The demurrer was properly sustained. The judgment is affirmed.